            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

MARK BUTLER                                                     PLAINTIFF
#888111

v.                        No. 3:19-cv-256-DPM

MARTY BOYDE, Sheriff, Craighead
County; KEITH BOWWERS, Captain,
Craighead County Detention Center;
and BROWN, Maintenance Supervisor,
Craighead County Detention Center                          DEFENDANTS

                                ORDER
     Butler hasn't objected to the supplemental recommendation;
instead, his mail is now being returned undelivered. NQ 9. On de nova
review, the Court adopts Magistrate Judge Kearney's recommendation
and supplement, NQ 5 & NQ 8.   FED. R. CIV. P.   72(b)(3). Butler is a three-
striker and hasn't shown imminent danger;              his complaint will
therefore be dismissed without prejudice. 28 U.S.C. § 1915(g). His
motions for leave to proceed in forma pauperis and to reopen, NQ 4 &
NQ 6, are denied as moot. An in forma pauperis appeal from this Order
and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
So Ordered.


                           k.
              D.P. Marshall Jr.
              United States District Judge




               -2-
